United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3055
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                 Joshua R. Berryhill,

                       lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: June 14, 2019
                               Filed: August 13, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, KELLY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Joshua Berryhill pleaded guilty to one count of unlawful possession of a firearm
as a previously convicted felon. See 18 U.S.C. §§ 922(g)(1), 924(a)(2). At
sentencing, the district court1 determined a base offense level of 20 because Berryhill
committed the instant offense after “sustaining one felony conviction of . . . a crime
of violence.” USSG § 2K2.1(a)(4)(A). The court concluded that either of Berryhill’s
two prior Missouri felony convictions—second-degree robbery, in violation of Mo.
Rev. Stat. § 569.030, or armed criminal action, in violation of Mo. Rev. Stat.
§ 571.015—qualified as a “crime of violence.” See USSG § 4B1.2(a). After
calculating an advisory guideline range of 51 to 63 months’ imprisonment, the court
varied downward from the range and sentenced Berryhill to 48 months’ imprisonment.

       Berryhill appeals, arguing that the court committed procedural error by finding
that he had sustained a previous conviction for a crime of violence. We have since
held, however, that Missouri second-degree robbery is indeed a crime of violence
under the sentencing guidelines, United States v. Parker, 929 F.3d 940 (8th Cir.
2019), so Berryhill’s contention is foreclosed by circuit precedent. The district court
did not err in calculating the advisory guideline range.

      The judgment of the district court is affirmed.
                     ______________________________




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-